Title: To Benjamin Franklin from Jonathan Williams, 17 November 1764
From: Williams, Jonathan
To: Franklin, Benjamin


Honoured Sir
Boston, Novr the 17: 1764
Mr. Charles Russel the Bearer hereof applies to me for a few Lines to Make him known to you. He is Son of the Honourable James Russel Esquire of Charlestown. Comes home to perfect His practice as a Physican, in one of the Hospotals, and being a Gentleman of good Character here I Beg Leave to recommend Him to your Civilities as a Stranger in the City of London in Doing Which you Will Oblige your Dutifull Nephew and Humble servant
Jona Williams
